Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-110 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As noted, regarding interview held 1/15/2021, it was indicated that claims 96 and 104 are allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims. Applicant appreciated consideration of these claims but elects to hold them in abeyance while other considerations are pursued. 
Previous objections to claims 60-61 and 101-104 have been withdrawn due to applicant amendments to revise dependencies. 
In lieu of new amendments, Zhang and CN104902479 do not specifically disclose however Doradla (Doradla et al. (US 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhang in view of CN104902479 with that of Doradla. Doing so would conform to well-known and established conventions in the field of mobile radio telecommunications.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 20, 24, 99, 107, 17-18, 20, 63-64, 66-67, 69, 105 & 47 are rejected under 35 U.S.C. 103 as being unpatentable over CN104902479 A (from Independent Disclosure Statement) in view of Zhang et al. (US 2014/0301214 A1) in further view of Doradla et al. (US 2007/0140220 A1).
 	Regarding claims 1, 24, & 47, CN104902479 discloses a method for wireless communication, a device for wireless communication and a non-transitory computer-readable medium comprising:
establishing, at a wireless station, a first wireless connection with a first radio access technology (RAT) in a first coverage area (see [0008] judge whether network the mobile terminal uses is WLAN, therefore it is established) while a second RAT is enabled at the wireless station (see [0008] switched to mobile data network, therefore, mobile data network enabled as second network);
determining if a second wireless connection with the second RAT in the overlapping coverage area is encrypted (see security detecting [0008], between wifi/WLAN and mobile data network [0008], and judging the level of security for WLAN and Mobile data network); and
and the second wireless connection is encrypted in the overlapping coverage area, activating a RAT switching mechanism (see [0066], inter alia, switching to mobile data network).
CN104902479 does not explicitly disclose however Zhang discloses the obvious wherein detecting (see [0007] “configured to transmit data and receive data using a first RAT and a second 
CN104902479 does not explicitly disclose however Zhang discloses determining if received signal strength indicator (RSSI) values from the second RAT exceed an RSSI value threshold (see [0043] “RSSI” in regards to “trigger handover” to second RAT , therefore, RSSI exceeded threshold as notoriously known in the art);
in response to determining that the RSSI values from the second RAT exceed an RSSI value threshold activating a RAT switching mechanism (see handover [0043])
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhang with that of CN104902479. Doing so would conform to well-known and established conventions in the field of mobile radio telecommunications.
Zhang and CN104902479 do not specifically disclose however Doradla discloses including determining if a Service Set Identifier (SSID) associated with the second wireless connection is encrypted  (see claim 20, second network associated with 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhang in view of CN104902479 with that of Doradla. Doing so would conform to well-known and established conventions in the field of mobile radio telecommunications.
	Regarding claim 99 and 107, CN104902479 A1 in view of Zhang et al. (US 2014/0301214 A1) in further view of Doradla et al. (US 2007/0140220 A1)  discloses device of claim 1 and device of claim 24. CN104902479 does not disclose however Zhang disclose wherein the RAT switching mechanism is based on one or more RAT-based profile values, including: available throughput, available bandwidth, number of ports, history of connection with the first RAT in the first coverage area, costs associated with connectivity usage of the first RAT, latency values, congestion values, noise values, and location (see [0037], “measured and/or otherwise defined in terms of a realized jitter, realized transfer delay, realized bit rate, realized bit error rate, some combination thereof,”).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of CN104902479 
Regarding 17 and 63, CN104902479 A1 in view of Zhang et al. in further view of Doradla et al. (US 2007/0140220 A1) discloses the method of claim 1 and CRM of claim 47. CN104902479 A1 discloses the second RAT is a wireless local area network (WLAN) technology (WLAN [0009]).
CN104902479 does not explicitly disclose however Zhang disclsoes wherein the first RAT is a wireless wide area network (WWAN) technology (see LTE [0027]), 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of CN104902479 A1 in view of Zhang et al. (US 2014/0301214 A1). Doing so would conform to well-known standards in the art of invention.
Regarding 18 and 64, CN104902479 A1 in view of Zhang et al. in further view of Doradla et al. (US 2007/0140220 A1) discloses the method of claim 17 and CRM of claim 63. CN104902479 does not specifically disclose however Zhang discloses wherein the WWAN technology is one of a Long Term Evolution (LTE) technology ((see LTE [0027])), or a fifth generation (5G) new radio (NR) technology.

Regarding 20 and 66, CN104902479 A1 in view of Zhang et al. in further view of Doradla et al. (US 2007/0140220 A1) discloses  method of claim 1 and CRM of claim 47, wherein in response to determining that the second wireless connection is not encrypted in the overlapping coverage area, maintaining the first wireless connection with the first RAT ([0009] a judgement is made to whether the other network uses level of security that is higher and if so to switch over to it, here the alternative would be implied of not switching wherein the security level is not higher).
Regarding claim 67, CN104902479 A1 in view of Zhang et al.  in further view of Doradla et al. (US 2007/0140220 A1) discloses non-transitory computer-readable medium of claim 47. CN104902479 does not specifically disclose however Zhang discloses wherein the one or more instructions, that cause the one or more processors to detect the second RAT associated with the second coverage area, cause the one or more processors to:

It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of CN104902479 A1 in view of Zhang et al. (US 2014/0301214 A1). Doing so would conform to well-known standards in the art of invention.
 	Regarding claim 69, CN104902479 A1 in view of Zhang et al.  in further view of Doradla et al. (US 2007/0140220 A1) discloses a non-transitory computer-readable medium of claim 47. CN104902479 does not specifically disclose however Zhang discloses wherein the RAT switching mechanism is based on one or more RAT-based profile values, including: available throughput, available bandwidth, number of ports, history of connection with the first RAT in the first coverage area, costs associated with connectivity usage of the first RAT, latency values, congestion values, noise values, and location ((see [0037], “measured and/or otherwise defined in terms of a realized jitter, realized transfer delay, realized bit rate, realized bit error rate, some combination thereof,”)).
Regarding claim 105, CN104902479 A1 in view of Zhang et al.   in further view of Doradla et al. (US 2007/0140220 A1) discloses the device of claim 24, wherein in response to determining that the second wireless connection is not encrypted in the overlapping coverage area, the one or more processors are to maintain the first wireless connection with the first RAT (([0009] a judgement is made to whether the other network uses level of security that is higher and if so to switch over to it, hence the alternative would be implied, ‘not switching wherein the security level is not higher’).

Claims 2-5, 25-28, 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over CN104902479 A in view of Zhang et al. (US 2014/0301214 A1) in further view of Doradla et al. (US 2007/0140220 A1) in further view of MARKHAM et al. (US 2018/0254957 A1).
Regarding claims 2, 48 and 25, CN104902479 in view of Zhang in further view of Doradla et al. (US 2007/0140220 A1) discloses the method of claim 1, crm of claim 47 and device of claim 24.  They do not specifically disclose however Markham discloses wherein the RAT switching mechanism is a user interface prompt (see interface prompt for different RAT selection in [0018] and fig. 18a).

 	Regarding claims 3, 49 and 26, CN104902479 in view of Zhang in further view of Doradla et al. (US 2007/0140220 A1) discloses the method of claim 2, crm of claim 48 and device of claim 25. They do not disclose however Markham discloses wherein the user interface prompt enables selection of the second RAT (see interface prompt for different RAT selection in [0018] and fig. 18a);
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the teachings of Markham with that of CN104902479 in view of Zhang. Doing so would improve user friendliness.
Regarding claims 4, 50 and 27, CN104902479 in view of Zhang in further view of Doradla et al. (US 2007/0140220 A1) discloses the method of claim 3, crm of claim 49 and device of claim 26, wherein upon selection of the second RAT, further comprising:
They do not disclose however Markham discloses switching, at the wireless station, from the first wireless connection with the first RAT to the second wireless connection with the second 
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the teachings of Markham with that of CN104902479 in view of Zhang. Doing so would improve user friendliness.
Claims  6, 52 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over CN104902479 A in view of Zhang et al. (US 2014/0301214 A1) in further view of Doradla et al. (US 2007/0140220 A1)  in further view of Markham  in further view of Cole (US 2008/0080457 A1).
Regarding claims 6, 52 and 29, CN104902479 in view of Zhang in further view of Doradla et al. (US 2007/0140220 A1) discloses the method of claim 2, 47 and device of claim 25.  They do not specifically disclose however Cole discloses wherein the user interface prompt enables deferment of switching to the second wireless connection with the second RAT for a period of time (see [0082], “In cases where the load is expected to result in appreciable network costs, the connection manager 260 may determine if a free, but possibly slower, network is available and prompt the user to determine if the connection should be switched to reduce cost. Alternately, the connection manager 260 
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the teachings of Cole with that of CN104902479/Zhang. Doing so would provide an opportunity for users to reduce network usage costs.
Claims 13, 59 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over CN104902479 A in view of Zhang et al. (US 2014/0301214 A1) in further view of Doradla further view of Mufti (US 2016/0021146 A1).
Regarding 13, 59 and 36, CN104902479 in view of Zhang in further view of Doradla et al. (US 2007/0140220 A1) discloses the method of claim 1, CRM of 47 and device of claim 24, wherein activating the RAT switching mechanism comprises:
They do not specifically disclose however Mufti discloses comparing an active application at the wireless station to a whitelist (see fig. 2c various RAT for where active RAT and whitelisted IMS application features); and if the active application is included in the whitelist, maintaining the first wireless connection with the first RAT (see fig. 2c various RAT for where active RAT and whitelisted IMS application features); or

It would have been obvious to one of ordinary skill in the art at the time of filling to combine the teachings of Mufti with that of CN104902479 A1 in view of Zhang et al. (US 2014/0301214 A1). Doing so would provide an opportunity to improve user experience and customize application functionality.
Claims 14-16, 60-61, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over CN104902479 A in view of Zhang et al. (US 2014/0301214 A1) in further view of Doradla in further view of Mufti in further view of Lin et al. (US 2019/0109767 A1).
Regarding 14, 60 and 37, CN104902479 A in further view of Zhang et al. in view of Doradla and Mufti disclose the method of claim 13, CRM of 59 and device of claim 36. They do not specifically disclose however Lin discloses wherein the active application includes one or more of the following: a gaming application, a banking application, a booking application, a digital wallet application, an e-pay application, and an e-commerce application (game application [0028]).
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the teachings of 
Regarding 15, 61 and 38, CN104902479 A1 in further view of Zhang et al. in view of Dorddla and Mufti disclose the method of claim 13, CRM of 59 and device of claim 36. They do not specifically disclose however Lin discloses wherein the active application is a frequently used application at the wireless station (applications frequently used [0056]).
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the teachings of CN104902479 A1 in further view of Zhang et al. (US 2014/0301214 A1) in further view of Mufti and Lin. Doing so would provide an opportunity to improve user experience and customize application functionality.
Regarding 16 and 39, CN104902479 A1 in further view of Zhang et al. in view of Doradla and Mufti disclose the method of claim 13 and device of claim 36.  CN104902479 does not specifically disclose however Zhang discloses wherein the active application maintains operation in a data rate, bandwidth or throughput-constrained environment (see bit rate [0037]).
.
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over CN104902479 A in view of Zhang et al. (US 2014/0301214 A1) in further view of Doradla et al. (US 2007/0140220 A1) in further view of Sofuoglu (US 2019/0215700 A1).
 	Regarding claim 68, CN104902479 A1 in view of Zhang et al. (US 2014/0301214 A) in further view of Doradla et al. (US 2007/0140220 A1) discloses the non-transitory computer-readable medium of claim 47. They do not specifically disclose however Sofuoglu discloses wherein the RAT switching mechanism is based on comparing costs associated with the first RAT with costs associated with the second RAT (see cost metric, [0006]).
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the teachings of Sokolov with that of CN104902479 A in view of Zhang et al. (US 2014/0301214 A). Doing so would provide an opportunity to improve user experience and customize application functionality.
Claims 93-94, 99-102, 108-109 are rejected under 35 U.S.C. 103 as being unpatentable over CN104902479 A in view of Zhang et al. (US 2014/0301214 A1) in in further view further view of Yang et al. (US 2017/0034753 A1).
 	Regarding 93, 100 & 108, CN104902479 A1 in view of Zhang et al. (US 2014/0301214 A) in further view of Doradla et al. (US 2007/0140220 A1) discloses disclose the method of claim 1. They do not specifically disclose however Yang discloses wherein the RAT switching mechanism is based on an signal-to-noise (SNR) threshold (see “switching” from a first to second RAN using a different radio technology in first part of [0008] and based and later switching based on SNR and threshold at the end of [0008]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of CN104902479 A1 in view of Zhang et al. (US 2014/0301214 A1)   with that of Yang. Doing so would conform to well-known standards in the art of invention.
 	Regarding 94 and 109, CN104902479 A1 in view of Zhang et al. (US 2014/0301214 A) in further view of Doradla et al. (US 2007/0140220 A1) in further view of Yang disclose the method of claim 93, wherein if an SNR value of the first RAT is below the SNR threshold, further comprising:

	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of CN104902479 A1 in view of Zhang et al. (US 2014/0301214 A1)   with that of Yang. Doing so would conform to well-known standards in the art of invention.	
	Regarding claim 101, CN104902479 A in view of Zhang et al. (US 2014/0301214 A) in further view of Doradla et al. (US 2007/0140220 A1) discloses device of claim 1. They do not specifically disclose however Yang discloses wherein if an SNR value of the first RAT exceeds the SNR threshold, maintaining the first wireless connection with the first RAT (see [0008], there is a switch to another RAT only if the SNR is below threshold or not acceptable as would be appreciated in the art [0064]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of CN104902479 A1 in view of Zhang et al. (US 2014/0301214 A1)   with 
 	Regarding claim 102, CN104902479 A1 in view of Zhang et al. (US 2014/0301214 A) in further view of Doradla et al. (US 2007/0140220 A1) discloses device of claim 1, wherein if an SNR value of the first RAT is below the SNR threshold, the one or more processors are to switch from the first wireless connection with the first RAT to the second wireless connection with the second RAT (see SNR that is below threshold [0066]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of CN104902479 A1 in view of Zhang et al. (US 2014/0301214 A1)   with that of Yang. Doing so would conform to well-known standards in the art of invention.

Claims  95, 103 & 110 are rejected under 35 U.S.C. 103 as being unpatentable over CN104902479 A in view of Zhang et al. (US 2014/0301214 A1) in further view of Doradla et al. (US 2007/0140220 A1) in further view of Yang in further view of Lund et al. (US 2015/0172968 A1).
 	Regarding claims 95, 103, 110, CN104902479 A1 in view of Zhang et al. (US 2014/0301214 A) in further view of Doradla et al. (US 2007/0140220 A1) in further view of Yang disclose the method of 
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of CN104902479 A1 in view of Zhang et al. (US 2014/0301214 A1) and Yang with that of Lund. Doing so would conform to well-known standards in the art of invention.
Claim  98 is rejected under 35 U.S.C. 103 as being unpatentable over CN104902479 A in view of Zhang et al. (US 2014/0301214 A1)  in further view of Doradla et al. (US 2007/0140220 A1) in further view of Ruuspakka et al. (US 2015/0197010 A1).
 	Regarding claim 98, CN104902479 A in view of Zhang et al. (US 2014/0301214 A) in further view of Doradla et al. (US 2007/0140220 A1) discloses device of claim 1. They do not specifically disclose what Ruuspakka discloses wherein the RAT switching mechanism is based on comparing costs associated with the first RAT with costs associated with the second RAT (see compare costs between first and second radio access technology, 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of CN104902479 A1 in view of Zhang et al. (US 2014/0301214 A1) with that of Ruuspakka3. Doing so would conform to well-known standards in the art of invention.

Allowable Subject Matter
Claim 96 and 104 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643